Citation Nr: 1717011	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-21 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for service-connected sacral scar, status-post pilonidal cystectomy.

2.  Entitlement to service connection for neuropathic pain, including as secondary to service-connected sacral scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2012 and October 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming neuropathic pain as secondary to his service-connected sacral scar, status-post pilonidal cystectomy.  Specifically, he claims that the inservice surgical pilonidal cystectomy caused his current pain in the area of the surgical scar, which radiates to his hips.  He is also claiming that a higher rating is warranted for his service-connected sacral scar, status-post pilonidal cystectomy.  

The Veteran was afforded a VA examination in May 2013 during which he was diagnosed as having neuropathic pain referred to both hips.  The examiner stated that the Veteran was hypersensitive to touch in the area of the scar, which extends from the coccyx down to the crease of the buttocks.  With even gentle touch, the Veteran described the pain as feeling as though the skin is being torn apart.  The examiner noted that the Veteran was receiving treatment from a private pain clinic, which noted that the Veteran's pain was like a razor blade between his buttocks, which was sharp.  The examiner opined that is was at least as likely as not that the bilateral hip pain was referred pain from the painful scar for the past pilonidal surgery.  The examiner also noted that the Veteran had multilevel discogenic disease that was also contributing etiology of his current pain.  

The Board finds that an addendum opinion is needed in this case.  It is unclear from the examination report and the provided diagnosis as to whether there is a disability related to the Veteran's complaints of pain radiating to the hips.  Specifically, clarification is needed as to whether there is nerve damage which is causing the described pain.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(c)(4) (2016).

As the development for the claim for service connection for neuropathic pain could have an impact on the outcome of the issue of a higher rating for sacral scar, status-post pilonidal cystectomy, as they stem from the same inservice surgery and possibly the same disability process, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the claim for a higher rating for sacral scar, status-post pilonidal cystectomy, should be remanded as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran's electronic claim file must be forwarded and reviewed by the VA examiner who conducted the examination in May 2013, if available, or by another similarly qualified VA examiner to prepare an addendum opinion.  No examination is required unless the examiner deems it necessary.  

After a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any neuropathic pain is related to the Veteran's military service, to include the inservice surgical pilonidal cystectomy.  The examiner must also indicate whether any and all currently or previously diagnosed neuropathic pain is proximately due to or aggravated by his service-connected sacral scar, status-post pilonidal cystectomy.

In doing so, the examiner must specifically state whether the scar or inservice surgery caused nerve damage or neurological pain and, if so, what nerve is involved.  The examiner must also state whether the Veteran's current pain is related to the scar or is a separate disability.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




